DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the language is not written in a clear manner as to show the relationship of the imaging device and the viewing aperture.  Based on the invention, the imaging device is on one side of the panel, wherein the imaging device provides a lens viewing from one side of the panel through the aperture to create a detection zone on the opposite side of the panel.  However, the language in claim 8 is indefinite and lacks definition of the relationship of the imaging device, the aperture, and the detection zone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7 and 9-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takuya (JP2008074535) in view of Hashiguchi (EP1577247).
Takuya discloses an elevator system comprising: an elevator car (10) (figure 2) having a first elevator car door (16) and a ceiling (11); an imaging device(2) mounted to the ceiling (11) and configured to capture image data of a detection zone that includes at least an opening formed by the first elevator car door (16); and a display (3) located within the elevator car to display an image associated with the image data received from the imaging device (abstract).  
Takuya discloses the elevator system, wherein the imaging device is operably connected to the display by wiring (paragraph 9; and figure 1).
Takuya discloses the elevator system wherein the imaging device is a mounted camera (figure 2).
Takuya discloses the elevator car includes a second elevator car door (16) (wherein there are two doors at one entrance); and the detection zone includes at least an opening formed by the second elevator car door when the openable panel is in the closed position (figures 2 and 4).
Takuya discloses the elevator system, wherein the image data is live video image of the detection zone (abstract).
Takuya does not disclose an openable ceiling.
However, Hashiguchi discloses an openable ceiling (8), the openable ceiling comprising a ceiling frame and an openable panel (9, 9a), the openable panel (9, 9a) moveable from an open position to a closed position relative to the ceiling frame (abstract); wherein the openable panel (9a) is openable to create an access way that permits access from an interior of the elevator car to a top exterior of the elevator car (abstract; and paragraph 17).

Official is taken with respect to it being well known in the art to provide flexible cables to allow movement of cameras or imaging devices as well as the use of pivotable panels for opening and closing a ceiling of an elevator.  Official Notice is further taken with respect to latches for panels being well known.
Having the image data captured only when the elevator car door is open, is merely a design choice.  Inherently, this can be controlled or programmed.
It is within the skill of one in the art to place the imaging device in the center of the ceiling wherein a panel is provided.  This is merely a rearrangement of parts and a design choice, since the result or output is the same.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Hashiguchi with Takuya, because the teachings provide the ability to provide maintenance in addition to the combination providing an in-car display assisting passengers.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  










Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF
6/15/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837